OPINION — AG — **** NORTHERN OKLAHOMA DEVELOPMENT ASSOCIATION NOT STATE AGENCY **** NORTHERN OKLAHOMA DEVELOPMENT ASSOCIATION IS NOT AN AGENCY OF THE STATE OF OKLAHOMA. THE POLITICAL ENTITIES ARE THE REAL PARTIES IN INTEREST, AND LIABILITY, IF ANY, WOULD BE AGAINST THE INDIVIDUAL MEMBERS OF THE ASSOCIATION, WHICH, IN TURN, WOULD DEPEND ON WHETHER NOR NOT THE INDIVIDUAL MEMBERS ARE, BY LAW, IMMUNE FROM LIABILITY. THE COUNTY MEMBERS MAY PAY ITS DUES OUT OF COUNTY FUNDS, AND MAY USE ANY PART OF ITS FUNDS THAT ARE NOT OTHERWISE RESTRICTED BY LAW TO A PARTICULAR USE. CITE: 74 O.S. 1971 1001 [74-1001] THROUGH 74 O.S. 1971 1008 [74-1008] (TODD MARKUM)